Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered May 23, 2007. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed, and the matter is remitted to Niagara County Court for proceedings pursuant to CPL 460.50 (5). Present—Hurlbutt, J.P, Lunn, Fahey, Peradotto and Pine, JJ.